Citation Nr: 1034401	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The RO initially service-connected the Veteran's right knee 
disability in an April 2005 rating decision and assigned a 10 
percent initial rating for degenerative changes.  Subsequently, 
the RO awarded the Veteran a separate 10 percent rating for 
instability of the right knee based on the evidence in a November 
2007 rating decision.  The Veteran perfected his appeal as to the 
November 2007 rating decision granting a separate 10 percent 
rating for his right knee disability.  This separate appeal, 
while noted, is unnecessary because the separate rating for his 
right knee is part of his initial rating appeal from the April 
2005 rating decision.  

That is, after the Veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating (or in this case, a 
separate rating), but less than the maximum available benefit, 
does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, both ratings as to the Veteran's right knee 
disability are properly before the Board here and the issue has 
been appropriately rephrased above.  

This case was previously brought before the Board in May 2009 at 
which time the claims were remanded to the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran with the 
development of his appeal, to include affording him a VA 
examination.  The case is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Board previously remanded this claim primarily to resolve 
medical ambiguity as to the current severity of the Veteran's 
right knee.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

As explained in the prior remand, the Veteran was afforded VA 
examinations in February 2005 and again in January 2007.  The two 
examinations, however, showed vastly different findings.  The 
2005 examiner indicated objective findings of effusion, 
instability and limitation of motion of the right knee.  The 2005 
examiner further noted the Veteran was not currently working.

In contrast, the 2007 examiner found no objective evidence of 
instability or effusion.  The 2007 examiner further noted the 
Veteran had a lengthy work history as a policeman and then as a 
security guard.

VA outpatient treatment records further noted the Veteran 
frequently complained of falling due to his right knee giving out 
on him.  The records further noted the Veteran indicated he was 
going to receive knee surgery very soon.

The Board remanded the claim to obtain additional treatment 
records and to afford the Veteran a new VA examination.

VA outpatient treatment records through June 2009 were obtained 
indicating the Veteran complained of falling various times due to 
his right knee giving out.  An April 2008 VA outpatient treatment 
record noted the Veteran was recently let go from his job as a 
security guard, but he did not know why.  Later that month, an 
April 2008 VA outpatient treatment record reflects the Veteran 
obtained another part-time job to help pay the bills.  The VA 
physician noted the job to be in road construction and overall an 
inappropriate job for him in light of his leg pain.  The Veteran 
explained he lost his last job because of some car accident 
issue.  

The VA scheduled the Veteran for VA examinations in June 2009 and 
July 2009, but the Veteran cancelled both examinations.  At those 
times, he indicated he had undergone total knee replacement 
surgery and was in a nursing home completing surgical 
rehabilitation.

The VA contacted the Veteran's daughter-in-law who further 
indicated the Veteran had to undergo a second surgical procedure 
for his right knee and would be unavailable for a VA examination.

The VA attempted to get further information about the surgical 
procedures in order to obtain the records, but the Veteran did 
not respond to communication sent to his last known address in 
January 2010.  

The Veteran's representative, in an August 2010 statement, 
however, argues that the Veteran was in "legitimate mitigating 
circumstances" and, therefore, should be given a second chance 
to report for a VA examination.  The Board agrees.

In light of the Veteran's surgeries and subsequent 
rehabilitation, the Board finds the RO/AMC should again attempt 
to afford the Veteran of a new VA examination to ascertain the 
current severity of his right knee.  This is especially relevant 
in light of the fact that the Veteran may have had recent surgery 
on his right knee.

The RO/AMC should also make additional efforts to obtain any and 
all VA and private treatment records in connection with his right 
knee surgeries and recent knee treatment.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (holding VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's medical records for 
treatment for right knee problems, to include 
surgical records, from the VA Medical Center 
in St. Louis, Missouri from June 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  Ask the Veteran to complete release forms 
authorizing VA to request his treatment 
records from any private physician who 
provided treatment or surgical procedures on 
his right knee. These medical records should 
then be requested, and the RO should specify 
that actual treatment and surgical records, 
as opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

3.  After the above development is complete 
and the records are obtained, to the extent 
available, schedule the Veteran for an 
appropriate VA examination to ascertain the 
severity of any and all manifestations due to 
his service- connected right knee disability.  
The claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made. 
All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished, to include an MRI if 
appropriate. Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The examiner is also asked to comment and 
reconcile the inconsistent evidence regarding 
findings of instability, effusion and 
limitation of motion, especially the 
inconsistent findings found in the February 
2005 VA examination, the January 2007 
examination and VA outpatient treatment 
records, notably treatment records dated in 
March 2005.  The examiner should also comment 
on the Veteran's complaints as well as the 
overall affect his disability has on his 
employability and daily life.

4.  The RO should then readjudicate the 
Veteran's claim. If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

